Citation Nr: 0830288	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Appellant's Sister, and 
Appellant's Brother-in-Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the above claim. 

In April 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When this matter was 
previously before the Board in June 2007, it was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

When the Board remanded this case in June 2007, it directed 
the AMC to have the claims file reviewed by a VA physician, 
who was to give an opinion as to any diagnoses pertaining to 
the veteran's low back condition and to provide an opinion as 
to whether it was at least as likely as not that the 
veteran's current low back disability had its onset during 
active service, or was related to any in-service disease or 
injury.  The Board also directed the AMC to contact the 
veteran and request him to identify all agencies from which 
he received worker's compensation benefits and the dates of 
such benefit determinations.  Finally, the Board directed the 
AMC to request the veteran to submit authorization and 
consent forms regarding treatment records from 1) an 
orthopedic surgeon in Worcester, Massachusetts, dated since 
1996, 2) Fallon Clinic Radiology Consultation dated in 1996, 
and 3) Philip J. Lahey, Jr., M.D. dated in 1999, as well as 
records regarding a worker's compensation claim from 1) the 
veteran's former employer, O.S. Walker Co., and 2) the 
veteran's attorney, Paul L. Durkee.  

A review of the record shows that in April 2008 the AMC 
requested that a VA examiner review the claims file and 
provide an opinion and rationale.  However, while an 
additional copy of the September 2004 VA examination was 
associated with the claims file, there is no indication that 
the veteran's claims file was reviewed by a VA examiner or 
that a new opinion regarding the veteran's low back 
disability was provided.  Additionally, the RO failed to 
request that the veteran identify all agencies from which he 
received worker's compensation benefits and the dates of such 
determinations, or to request authorization and release forms 
regarding treatment from an orthopedic surgeon in Worcester, 
Massachusetts, from 1996, or regarding records from a 
worker's compensation claim from the veteran's former 
employer and/or his attorney. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary a concomitant duty to ensure 
compliance with the terms of the remand.  Id. at 271.  In 
light of the foregoing, because a new medical opinion 
regarding the veteran's low back disability has not been 
obtained and because the veteran was not requested to provide 
further information regarding his worker's compensation or 
his medical treatment in Worcester, Massachusetts, the Board 
must remand this matter for compliance with the June 2007 
remand instructions. Id. 

The Board notes that the veteran failed to respond to a July 
2007 request for submission of authorization and consent 
forms to release information regarding 1996 treatment from 
the Fallon Clinic Radiology Consultation and 1999 treatment 
from Philip J. Lahey, Jr., M.D.  However, as the claim is 
being remanded for the foregoing reasons, the veteran will be 
provided with an additional opportunity to provide this 
information.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify all agencies from which he 
received worker's compensation benefits, 
and the date(s) of the determination(s).  
Make arrangements to obtain the veteran's 
worker's compensation decision(s), and the 
supporting medical records.

2.  The veteran had an attorney (Paul L. 
Durkee), who was involved in his worker's 
compensation claim. With the veteran's 
consent, any records concerning the claim 
should be requested from this attorney, as 
well as from the veteran's prior employer 
listed on his statement dated April 21, 
2006.

3.  Make arrangements to obtain records 
concerning treatment of the veteran's low 
back from (a) the orthopedic surgeon in 
Worcester, MA, who treated him in 1996; 
(b) Fallon Clinic Radiology Consultation, 
dated since 1996; and (c) Philip J. Lahey, 
Jr., M.D., dated since 1999.

4.  Arrange for the claims folder and a 
copy of this REMAND to be reviewed by a VA 
physician (preferably a physician other 
than the one that examined the veteran in 
September 2004).

The examiner should give an opinion as to 
the applicable diagnosis(es) for the 
veteran's low back.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the veteran's low back disability had its 
onset during active service, or is related 
to any in-service disease or injury.

A rationale for any opinion expressed 
should be provided.

5.  Thereafter, readjudicate the issue on 
appeal. If the determination remains 
unfavorable to the veteran, he should be 
provided a supplemental statement of the 
case (SSOC). The veteran should be given 
an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

